DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 27-34 and 36-47 are pending.  Claims 1-26 and 35 are canceled.  Claim 47 is newly added.   Claims 32-34 and 38-46 are withdrawn as being drawn to a non-elected invention or species.   Claims 27-31, 36-37 and 47 are examined on their merits.  

Information Disclosure Statement 
The Information Disclosure Statements filed 5/30/2022 has been reviewed.   

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112(a)
In light of the amendment of the claims the rejection of claims 27-31 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.    

Claim Rejections - 35 USC § 112(b)
In light of the amendment of the claims the rejection of claims 27-31 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 27-31 and 36-37 under 35 U.S.C. 103 as being unpatentable over Florence et al. US 2012/0282194 (11/8/2012) in view of Pierrisnard et al. US 2009/0269419 (10/9/2009) and Vikhrieva US 2009/0324705 (12/31/2009) is withdrawn.  


New Objections 
Claim Objections
Claim 27 is objected to for the recitation of “maintenance baby skin” which appears to be missing a preposition.   Appropriate correction is required.


Rejections Maintained and New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27-31 and 36-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.   
The response filed 8/29/2022 introduces NEW MATTER into the claims.  The added limitation in claim 27 of “is adapted for application to baby hair and baby skin that is neither inflamed nor otherwise irritated” does not have clear support in the specification and claims as originally filed.  Furthermore, the added limitation of “a container labeled with indicia indicating a skin care preparation for the maintenance baby skin” also does not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for “is adapted for application to baby hair and baby skin that is neither inflamed nor otherwise irritated”.   There is no disclosure of this language in the specification or originally filed claims.  Specifically, the specification at [0047] discusses the general qualities of baby skin as being vulnerable to irritation and inflammation.  However, this is not sufficient support for being adapted for application to baby hair and baby skin that is neither inflamed nor irritated.  [0062] of the specification mentions that the products provide skin-friendly maintenance and the Diaper Rash Cream is described as helping to prevent irritation, but this does not sufficiently describe or support an adaptation for skin that is neither inflamed or irritated.  [0066] of the specification just describes what some of the products of the invention may be.  Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
In the originally filed disclosure there is inadequate support for “a container labeled with indicia indicating a skin care preparation for the maintenance baby skin”.  There is no disclosure of this language in the specification or originally filed claims. Indeed, there is no disclosure of any container or label for a container. Specifically, the specification at [0047] discusses the general qualities of baby skin as being vulnerable to irritation and inflammation.  However, this is not sufficient support for a container labeled with indicia indicating a skin care preparation for the maintenance baby skin.  [0062] of the specification mentions that the products provide skin-friendly maintenance and the Diaper Rash Cream is described as helping to prevent irritation, but this does not sufficiently describe or support a container labeled with indicia indicating a skin care preparation for the maintenance baby skin.  [0066] of the specification just describes what some of the products if the invention may be.  Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  

New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 27 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claim 27 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 27 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.
Claims 28-31 and 36-37 are rejected as depending from claim 27.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 27-31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Florence et al. US 2012/0282194 (11/8/2012) in view of Pierrisnard et al. US 2009/0269419 (10/9/2009),  Vikhrieva US 2009/0324705 (12/31/2009) and Farahmand US 2007/0187429 (8/16/2007).  
Florence et al. (Florence) teaches a topical skin composition and method for their use that include plant extracts.  (See Abstract).  Compositions can include a TNF-α inhibitor, wherein said inhibitor is an aqueous extract from the whole plant of Polygonum multiflorum, an antioxidant and a tyrosinase inhibitor, wherein said antioxidant and tyrosinase inhibitior is an aqueous extract from the whole plant of Lonicera japonica, and a dermatologically acceptable carrier, wherein the composition can include at least 50% by weight of water. (See Abstract).
Florence teaches a skin care composition that can be incorporated into baby products, including baby lotion, baby oils, baby shampoos, baby powders and baby wet wipes.  (See [0322]).  Florence teaches that as cosmetic ingredients it can incorporate humectants such as glycerin, moisturizers such as olive oil (see [0331]) and skin conditioning agents such as dimethicone. (See [0326]).  Florence also teaches that its composition can be applied to sensitive skin. (See [0008, 0022]). Florence expressly teaches that the composition can have a pH of 7. (See [0012]).  Baby lotion is adapted for application to baby skin that is neither inflamed nor otherwise irritated (baby skin is often dry without being irritated)  and is used for the maintenance of baby skin.  
Fragrances are taught to be entirely optional ingredients by Florence, so embodiments without fragrances are taught by Florence.  Compositions without fragrance would have 0 perfume which falls within the scope of the at most 0.2% perfume called for in instant claim 27.  Zinc oxide is also taught to be an entirely optional ingredients by Florence, so embodiments without zinc oxide are taught by Florence.  Compositions without zinc oxide would read on the compositions devoid of zinc oxide  called for in instant claim 27.  
Glycerin is a stabilizer (called for in instant claim 27) that is called for in instant claim 28.  Olive oil is called for in instant claim 29 and is a nutrient as called for in instant claim 27.   Dimethicone is an emulsifier (called for in instant claim 27) that is among those called for in instant claim 30.  Deionized water is pharma grade water a called for in instant claim 27.   Baby lotion is a pharmaceutically acceptable baby lotion as called for in instant claim 31.  
Florence does not teach zinc gluconate and magnesium asparate and copper gluconate (“Sepitonic M3).  Florence teaches skin care compositions containing plant extracts that can be incorporated into baby products but does not teach Dunaliella saline extract.  Florence also does not teach a container with a label.  These deficiencies are made up with the teachings of Pierrisnard et al.,   Vikhrieva and Farahmand.
Pierrisnard et al. (Pierrisnard) teaches a cosmetic or dermatological composition comprising vegetables oil rich in omega-3 and/or in omega-6, at least one mineral, preferably in salt form, selected from the group consisting of sodium, calcium and magnesium, preferably magnesium, (iii) at least one trace element selected from the group consisting of zinc, copper and iron, preferably from the group consisting of zinc and copper, (iv) at least vitamin C or derivative thereof, and (v) at least one essential oil, which has anti-free-radical properties, for performing a deep-down treatment of skin which stimulates the microcirculation and the production of energy for the purpose of imparting dynamism to the cells and accelerating their renewal and protects collagen and combating pigmentation spots. (See Abstract).  
Pierrisnard teaches that a component that has a magnesium salt and a copper salt is Sepitonic m3.  (See [0066]).  Sepitonic m3 is a trademarked composition that comprises zinc gluconate and magnesium aspartate and copper gluconate.  Sepitonic m3 is called for in instant claim 27.  Pierrisnard teaches that zinc, copper and magnesium are added to the composition according to the invention in the form of a cocktail of minerals having an energizing action “Sepitonic M3” available from SEPPIC. (See [0066])
Pierrisnard teaches that Sepitonic m3 itself revitalizes the cells by stimulating the cell energy metabolism with an efficacy greater than the reference at a concentration of 10 times less. The production of ATP in the keratinocytes is then increased by 32% compared to the control. This "additional" ATP constitutes a reserve of additional energy for improving the proper functioning of the cells. (See [0107]).  Sepitonic m3 is present in an amount of between about 0.003 to 15%. (See [0067]).  0.003 to 15% overlaps with the at least 2% called for in claim 37.
Vikhrieva is directed to phytonutrient compositions and their use for the treatment of skin inflammation and skin lightening. (See Abstract).  Vikhrieva teaches dunaliella salina as called for in instant claim 36. (See [0005] and claim 9).  Vikhrieva teaches an amount of botanical constituent such as dunaliella saline of between about 0.5 to 5%. (See [0043]).  0.5 to 5% overlaps with the at least 2% called for in instant claim 36.  Vikhrieva teaches that its composition may be used to treat variety of skin conditions such as skin dryness. (See [0007], [0048-0049]).  Skin dryness is skin that is not inflamed or otherwise irritated since skin that is dry does not show any inflammation and often does not show indications of irritation.  
Farahmand teaches a single or dual compartment dispenser comprising a tubular body and capped openings on the opposite ends of the tube.  (See Abstract).  The dispenser can contain various compositions including baby lotion and baby powder. (See [0117]).  Farahmand teaches that its container could contain a product for an adult on one end with an easily opened lid while the other end can contain a child’s product with a child-resistant lid. (See [0045]).
Baby lotion is a composition that is to be applied to a baby’s skin that is not inflamed or irritated as called for in instant claim 1.  Farahmand teaches a container that can contain a label. (See [0045]). This reads on a container with a label as called for in instant claim 1.  A product label has no patentable weight in a claim. The instructions in no way function with the container to create a new, unobvious product. Removing the instructions from the claimed container does not change the functioning of the product.  
It would be prima facie obvious for a skilled artisan making the Florence baby product to add 0.003 to 15% Sepitonic m3 as taught by Pierrisnard to energize skin cells and improve their proper functioning as taught by Pierrisnard.
It would be prima facie obvious for a skilled artisan making the Florence baby product to have the Dunaliella Salina be present in the amount of 0.5 to 15% in order to allow the baby product to be capable of treating dry skin as taught by Vikhrieva.
It would be prima facie obvious for a skilled artisan making the Florence baby product to place the baby product in a container with a label as taught by Farahmand in order to be able to customize the product to have both a baby lotion and an adult lotion in one product as taught by Farahmand. 


Allowable Subject Matter
Claim 47 contains allowable subject matter.  The prior art does not teach or suggest a method using the steps recited in claim 47.

Response to Arguments
 Applicants’ comments filed August 29, 2022 have been fully considered and are not found to be persuasive.   
Applicants note the amendment of the claims and the places where these amendments find support.  Please note the new matter rejections applied above.
Applicants argue that Florence is directed to topical skin compositions, including compositions for babies.  Applicants also argue that Vikhrieva teaches methods for compositions to treat skin inflammation and skin-lightening applications and fails to disclose a skin care preparation for babies.  Applicant maintains that it is not obvious to combine the teachings of Vikhrieva with those of Pierrisnard in order to modify the skin formulations of Florence which are applicable to cosmetic baby products (baby lotions, oils, shampoos etc.).  
It is further noted that Vikhrieva that relate to baby skin treatment specifically refer to the treatment of fungal infections such as diaper rash, i.e., the use of dunaliella salina taught by Vikhrieva is for therapeutic use as opposed to cosmetic baby products, as taught by Florence and this is another reason why it would not be obvious to combine the teachings of Vikhrieva and Florence.  Applicants assert that since the claims are amended to be directed to products for babies with non-irritated skin that is no motivation for the combination of Vikhrieva which teaches compostions for the treatment of skin conditions with Florence. 
Pierrisnard teaches cosmetic compositions for performing a deep down treatment of skin and is directed to products for combating the effects of aging on the skin.  Since the instant claims are directed to the maintenance of baby sk8in, there is no motivation for combing the teachings of Pierrisnard with Florence.  Additionally, Dunaliella saline extract is expensive and would not be used in a composition that tis not for the treatment of a skin disorder or damage to the skin.


Applicants’ arguments have been fully considered and are not found to be persuasive.  
Applicants’ arguments that the amendments to claims 27 structurally differentiate the preparations of the claims as those relating to baby products as opposed to adult cosmetic products is not found to be persuasive.  Applicants’ argument is not persuasive because the claim language of “for babies” and “is adapted for application to baby hair and baby skin that is neither inflamed nor otherwise irritated, is a recitation of the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  
In this case, Vikhrieva teaches that its composition may be used to treat dry skin and are capable of moisturizing skin, so Vikhrieva’s compositions are capable of performing the intended use as composition for babies as called for in instant claim 27.   Babies have dry skin too and can benefit from it being moisturized.  Baby lotion is a composition that is adapted to be applied to a baby’s skin that is not inflamed or irritated as called for in instant claim 1.  Farahmand teaches a container that can contain a label. (See [0045]).  A product label has no patentable weight in a claim. The instructions in no way function with the container to create a new, unobvious product. Removing the instructions from the claimed container does not change the functioning of the product.  See MPEP 2112.01(III).  
As described above in the rejection, Florence teaches that its composition can be applied to sensitive skin. (See [0008, 0022]).  Florence expressly teaches that the composition can have a pH of 7. (See [0012]).  Fragrances are taught to be entirely optional ingredients by Florence, so embodiments without fragrances are taught by Florence.  Zinc oxide is also taught to be an entirely optional ingredients by Florence, so embodiments without zinc oxide are taught by Florence.  Compositions without zinc oxide would read on the compositions devoid of zinc oxide called for in instant claim 27.  Compositions for sensitive skin and even just compositions without fragrance or zinc oxide that have a neutral pH read on the claims as amended.  It also should be noted that Florence teaches compositions that are baby lotions which is still claimed in instant claim 31.  Additionally, Florence expressly teaches a skin care composition that can be incorporated into baby products, including baby lotion, baby oils, baby shampoos, baby powders and baby wet wipes.  (See [0322]).  
Applicants’ arguments regarding Pierrisnard that it would be unobvious and counter intuitive to combine an anti-aging component with other ingredients in a skin care preparation for babies is not found to be persuasive because Sepitonic M3 is not an anti-aging component, it is a component that increases cell metabolism.  Applicants characterize it as an anti-aging component, but it would be just as useful in a situation of dry baby skin which would help with the moisturizing of dry baby skin.    
Applicants argument that it is not obvious to combine the teachings of Vikhrieva with those of Pierrisnard in order to modify the skin formulations of Florence which are applicable to cosmetic baby products (baby lotions, oils, shampoos etc.), is also not found to be persuasive because the ordinarily skilled artisan is a skilled formulator and would be well aware of and comfortable with formulating baby products such as baby lotion and baby shampoo and baby cleansing compositions.  Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619